EXHIBIT 10.2
SEPARATION AND RELEASE AGREEMENT
THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made and entered
into as of the 28th day of February 2017, by and between Edwin G. Marshall
(“Executive”), and MEDIZONE INTERNATIONAL, INC., a Nevada corporation (the
“Company”).
RECITALS
Executive’s last day of employment with the Company will be February 28, 2017
(the “Separation Date”). After the Separation Date, Executive will not represent
himself as being an employee, officer, agent or representative of the Company
for any purpose. Except as otherwise set forth in this Agreement, the Separation
Date will be the employment termination date for Executive for all purposes,
meaning Executive will no longer be entitled to any further compensation, monies
or other benefits from the Company, including coverage under any benefits plans
or programs sponsored by the Company.
AGREEMENT
NOW, THEREFORE, the parties hereto agree as follows:
1. Termination of Employment Agreement. As of the Separation Date, the
Employment Agreement dated July 6, 2016 (“Employment Agreement”) entered into by
and between the Company and Executive shall be terminated.  Notwithstanding such
termination, the Employment Agreement provisions Section 7 (Confidential
Information) and Section 8 (Non-Solicitation), shall survive the termination of
the Employment Agreement.
2. Payment of Salary, Reimbursement of Expenses, Etc.  On the Separation Date,
Executive will receive (i) all base salary accrued and unpaid as of the
Separation Date; (ii) any unreimbursed business expenses incurred by Executive
on the Company’s behalf; and (iii) any other amounts required to be paid under
any benefit plan or program in which Executive participates or any other amounts
mandated by law.
3. Extension of Exercise Period of Stock Options.  In consideration of Executive
executing and entering into this Agreement, and the covenants and releases given
herein, the Company shall modify the post-termination provisions of all
outstanding and unexpired stock options previously granted Executive under the
Company’s 2014 Equity Incentive Award Plan (“Plan”) to provide that they may be
exercised for a period of up to three (3) years from the Separation Date,
notwithstanding the provisions of the grant documents or the Plan; provided,
that no such award shall be exercisable after the expiration date of such award
as provided in the original grant document or the Plan applicable to such award.
4. Promissory Note Payments.  Company shall continue to make payments required
under that certain Promissory Note dated July 6, 2016, of which the Company is
the Maker and Executive is Holder, in the gross amount of $14,000 per month, and
otherwise to honor the terms of such Note until paid in full.

--------------------------------------------------------------------------------



5. Taxes.  All amounts paid under Section 2 and Section 4 of this Agreement
shall be paid less all applicable state and federal tax withholdings and any
other withholdings required by any applicable jurisdiction.
6. Effective Date.  The effective date of this Agreement shall be the eighth day
after it has been signed by Executive.  Executive acknowledges that he would not
be entitled to the extension of the exercise period of the stock options as
provided in Section 3, above, absent his execution of this Agreement.
7. General Release.
(a)     Executive, on behalf of himself and his heirs, executors,
administrators, successors and assigns, and all other persons claiming by,
through, or under him, hereby knowingly and voluntarily waives, releases and
forever discharges the Company and all of its parents, subsidiaries, and
affiliate companies, predecessors, successors, and assigns, and each of their
respective current and former shareholders, directors, officers, employees,
representatives, insurers, attorneys and assigns and all persons acting by,
through, under or in concert with them or any of them (all of whom, with the
Company, are collectively referred to throughout the remainder of this Agreement
as the “Releasees”), of and from any and all claims, demands, charges,
grievances, damages, debts, liabilities, accounts, costs, attorneys’ fees,
expenses, liens, future rights, and causes of action of every kind and nature,
known or unknown, asserted or unasserted, which Executive has, may have, or
claims to have against Releasees, or one or more of them, arising prior to the
Effective Date of this Agreement (hereinafter collectively referred to as
“Released Claims”).
(b)     The Released Claims include, without limitation, (i) any claims based
either in whole or in part upon any facts, circumstances, acts, or omissions in
any way arising out of, based upon, or related to Executive’s employment with
the Company or the termination thereof; (ii) any claims or regulation, local
ordinance, or the common law, regarding employment or prohibiting employment
discrimination, harassment, or retaliation, including, without limitation,
arising under any federal or state statute or regulation, local ordinance, or
the common law, regarding employment or prohibiting employment discrimination,
harassment, or retaliation, including, without limitation, the Employee
understands and agrees that the foregoing release provisions waive and release
Claims alleging violations of any federal or state employment discrimination
law, including without limitation the California Fair Employment and Housing
Act, Title VII of the Civil Rights Act of 1964; the Americans with Disabilities
Act; the Age Discrimination in Employment Act (“ADEA”); Employee Retirement
Income Security Act (“ERISA”); as well as Claims arising out of or related to
violations of any other state or federal law, rule or regulation or any Claim
arising out of any common law theory.
(c)     Notwithstanding the foregoing paragraphs, Executive does not release the
Company from any obligations the Company may have to him with respect to the
following: (i) rights to apply for unemployment compensation or worker’s
compensation, (ii) claims or rights which cannot be waived pursuant to
applicable law, and (iii) any rights or remedies which Executive may have
against the Company under the terms of this Agreement.

--------------------------------------------------------------------------------



(d)     Nothing contained herein is intended to constitute or shall be construed
as a waiver or release of Executive’s right to file a charge or complaint with,
or participate in an investigation by, the EEOC or any other federal or state
agency.  Executive is, however, waiving his right to recover any monetary award,
damages or any other form of recovery in connection with such a charge or
complaint, whether such charge or complaint is filed by Executive or someone
else, or such an investigation.  Executive further represents and warrants that
he has not assigned or conveyed to any other person or entity any part of or
interest in any of the claims released by him pursuant to this Agreement.
(e)     Executive represents and warrants that he has not previously signed or
transferred, or attempted to sign or transfer, to any third party, any of the
claims waived and released herein.
(f)     Neither this Agreement nor any benefit extended Executive pursuant to
this Agreement shall be construed as or constitute an admission by the Company
of any fault, liability or wrongdoing by any Releasee, nor an admission that
Executive has any valid or enforceable claims or rights whatsoever against the
Company or any other Releasee except as expressly provided by this Agreement. 
The Company specifically denies any liability to, or wrongful act against,
Executive by itself or any of the other Releasees.
8. Time for Consideration of this Agreement/Revocation.  Executive further
acknowledges that he is hereby given twenty-one (21) calendar days from receipt
of this Agreement to consider signing this Agreement, that Executive is advised
to consult with an attorney before signing this Agreement, and that Executive
has the right to revoke this Agreement for a period of seven (7) days after it
is executed by Executive.  In the event that Executive chooses not to timely
sign this Agreement, or chooses to revoke this Agreement once signed, the option
exercise period will not be extended as provided in Section 3, above, and
Executive will not receive other consideration Executive would not be entitled
to in the absence of this Agreement.
9. General Provisions.
(a)     Severability.  If any provision of this Agreement shall be held by a
court to be invalid, unenforceable, or void, such provision shall be enforced to
the fullest extent permitted by law, and the remainder of this Agreement shall
remain in full force and effect.  In the event that the time period or scope of
any provision is declared by a court of competent jurisdiction to exceed the
maximum time period or scope that such court deems enforceable, then such court
shall reduce the time period or scope to the maximum time period or scope
permitted by law.
(b)     Governing Law.  This Agreement shall be governed by the laws of the
State of Nevada without regard to conflict of law principles.
(c)     Dispute Resolution.  All disputes and controversies arising out of or in
connection with this Agreement shall be resolved exclusively by the state and
federal courts located in Clark County in the State of Nevada, and each party
hereto agrees to submit to the jurisdiction of said courts and agrees that venue
shall lie exclusively with such courts.  Each

--------------------------------------------------------------------------------



party hereby irrevocably waives, to the fullest extent permitted by applicable
law, any objection which such party may raise now, or hereafter have, to the
laying of the venue of any such suit, action or proceeding brought in such a
court and any claim that any such suit, action or proceeding brought in such a
court has been brought in an inconvenient forum.  Each party agrees that, to the
fullest extent permitted by applicable law, a final judgment in any such suit,
action, or proceeding brought in such a court shall be conclusive and binding
upon such party, and may be enforced in any court of the jurisdiction in which
such party is or may be subject by a suit upon such judgment.
(d)     WAIVER OF RIGHT TO JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW, EACH
PARTY HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE.  EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT, OR ANY PROVISION HEREOF.  THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.
(e)     Fees and Costs.  The prevailing party in any arbitration, court action
or other adjudicative proceeding arising out of or relating to this Agreement
shall be reimbursed by the party who does not prevail for their reasonable
attorneys’, accountants’, and experts’ fees and for the costs of such
proceeding.  The provisions set forth in this Section shall survive the merger
of these provisions into any judgment.  For purposes of this Section 9(e),
“prevailing party” includes, without limitation, a party who agrees to dismiss
an action or proceeding upon the other’s payment of the sums allegedly due or
performance of the covenants allegedly breached, or who obtains substantially
the relief sought.
(f)     Amendments; Waivers.  This Agreement may not be modified, amended, or
changed except by an instrument in writing, signed by Executive and by a duly
authorized representative of the Company other than Executive.  No waiver or
consent shall be binding except in a writing signed by the party making the
waiver or giving the consent.  No waiver of any provision or consent to any
action shall constitute a waiver of any other provision or consent to any other
action, whether or not similar.  No waiver or consent shall constitute a
continuing waiver or consent except to the extent specifically set forth in
writing.
(g)     Section 409A.
(i)     This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment or benefits provided under the
Agreement become subject to (A) the gross income inclusion set forth within
Section 409A(a)(1)(A) of the

--------------------------------------------------------------------------------



Code or (B) the interest and additional tax set forth within Section
409A(a)(1)(B) of the Code (together, referred to herein as the “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties.  In
no event shall the Company be required to provide a tax gross-up payment to
Executive with respect to any Section 409A Penalties.
(ii)     Notwithstanding anything to the contrary in this Agreement, in-kind
benefits and reimbursements provided under this Agreement during any calendar
year shall not affect in-kind benefits or reimbursements to be provided in any
other calendar year, other than an arrangement providing for the reimbursement
of medical expenses referred to in Section 105(b) of the Code, and are not
subject to liquidation or exchange for another benefit.  Notwithstanding
anything to the contrary in this Agreement, reimbursement requests must be
timely submitted by Executive and, if timely submitted, reimbursement payments
shall be promptly made to Executive following such submission, but in no event
later than December 31st of the calendar year following the calendar year in
which the expense was incurred.  In no event shall Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred.  This Section 9(g)(ii) shall
only apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Executive.
(iii)     Additionally, in the event that following the date hereof the Company
or Executive reasonably determines that any compensation or benefits payable
under this Agreement may be subject to Section 409A of the Code, the Company and
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (A) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (B) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.
(h)     Assignment.  Executive agrees that Executive shall have no right to
assign and shall not assign or purport to assign any rights or obligations under
this Agreement.  This Agreement may be assigned or transferred by the Company;
and nothing in this Agreement shall prevent the consolidation, merger or sale of
the Company or a sale of any or all or substantially all of its assets.  Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those specifically enumerated in this Agreement.
(i)     Parties in Interest.  Nothing in this Agreement shall confer any rights
or remedies under or by reason of this Agreement on any persons other than the
parties hereto and their respective successors and permitted assigns nor shall
anything in this Agreement relieve or discharge the obligation or liability of
any third person to any party to this Agreement, nor shall any provision give
any third person any right of subrogation or action over or against any party to
this Agreement.

--------------------------------------------------------------------------------



(j)     Construction.  The terms of this Agreement have been negotiated by the
parties hereto, and no provision of this Agreement shall be construed against
either party as the drafter thereof.
(k)     Interpretation.  This Agreement shall be construed as a whole, according
to its fair meaning.  Sections and section headings contained in this Agreement
are for reference purposes only, and shall not affect in any manner the meaning
or interpretation of this Agreement.  Unless the context of this Agreement
otherwise requires, (i) words of any gender shall be deemed to include each
other gender; (ii) words using the singular or plural number shall also include
the plural or singular number, respectively; and (iii) the terms “hereof,”
“herein,” “hereby,” “hereto,” and derivative or similar words shall refer to
this entire Agreement.
(l)      Notice.  Any notices, consents, agreements, elections, amendments,
approvals and other communications provided for or permitted by this Agreement
or otherwise relating to this Agreement shall be in writing and shall be deemed
effectively given upon the earliest to occur of the following: (i) upon personal
delivery to such party; (ii) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day; (iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; (iv) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt; or (v) upon actual receipt by the party to be
notified via any other means (including public or private mail, electronic mail
or telegram); provided, however, that notice sent via electronic mail shall be
deemed duly given only when actually received and opened by the party to whom it
is addressed.  All communications shall be sent to the party’s address set forth
on the signature page below, or at such other address as such party may
designate by ten (10) days advance written notice to the other parties in
accordance with this Section 9(l).
(m)     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement, but
all of which together shall constitute one and the same instrument.  This
Agreement may be executed and delivered by facsimile, or by email in portable
document format (.pdf) and delivery of the executed signature page by such
method will be deemed to have the same effect as if the original signature had
been delivered to other the parties.
(n)     Authority.  Each party represents and warrants that such party has the
right, power and authority to enter into and execute this Agreement and to
perform and discharge all of the obligations hereunder; and that this Agreement
constitutes the valid and legally binding agreement and obligation of such party
and is enforceable in accordance with its terms.
(o)     Entire Agreement.  This Agreement contains the entire agreement between
Executive and the Company and there have been no promises, inducements or
agreements not expressed in this Agreement.
(p)     No Admission of Liability.  Nothing in this Agreement shall be construed
as an admission of liability or wrongdoing by any party to this Agreement.

--------------------------------------------------------------------------------



(q)     EXECUTIVE ACKNOWLEDGEMENT.  EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT
LEGAL COUNSEL CONCERNING THIS AGREEMENT AND HAS OBTAINED AND CONSIDERED THE
ADVICE OF SUCH LEGAL COUNSEL TO THE EXTENT EXECUTIVE DEEMS NECESSARY OR
APPROPRIATE, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE AGREEMENT, THAT
EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE HAS ENTERED
INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY REPRESENTATIONS
OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Separation and Release
Agreement as of the date first written above.
“EXECUTIVE”





                                                                             
Edwin G. Marshall



Address:
                                                      
 
                                                      
 
                                                     

 


“COMPANY”


MEDIZONE INTERNATIONAL, INC.,
a Nevada corporation




By:                                                                     
Name:  David A. Esposito
Title:  Chief Executive Officer



Address:
350 East Michigan Avenue, Suite 500
Kalamazoo, MI 49007
Phone:269-202-5020
Email: david.esposito@medizoneint.com

 
 
 
 
 
 